Citation Nr: 0405574	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hysterectomy.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbosacral spine secondary to service-
connected residuals of a left ankle sprain.

3.  Entitlement to service connection for left leg and left 
knee disability secondary to service-connected residuals of a 
left ankle sprain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had service in a reserve component, which service 
included a period of active duty for training (ACDUTRA) from 
May 17, 1986 to May 31, 1986.  She is service connected for 
residuals of an ankle sprain that occurred during this period 
of ACDUTRA.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

(The appellant's secondary service connection claims relating 
to the left leg, left knee, and lumbosacral spine will be 
addressed in the remand that follows the decision below.)


FINDING OF FACT

The veteran's hysterectomy is not attributable to a period of 
active duty, inactive duty training or ACDUTRA.


CONCLUSION OF LAW

The veteran's hysterectomy was not the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

As noted above, the veteran served in a reserve component of 
the military, which service included periods of ACDUTRA and 
inactive duty training.  (She is considered a "veteran" by 
virtue of an earlier award of service connection for injury 
that occurred during a period of ACDUTRA.  38 U.S.C.A. § 101 
(West 2002).)  The term "active military, naval, or air 
service" includes active duty, any period of ACDUTRA during 
which the claimant was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the claimant 
was disabled or died from injury incurred or aggravated in 
the line of duty, or was disabled or died from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during inactive duty training.  
38 U.S.C.A. § 101(24) (West 2002).  

The veteran underwent a hysterectomy at St. John's Mercy 
Medical Center in November 1984.  A review of the veteran's 
service medical records (SMRs) reveals no complaints, 
diagnosis, or treatment associated with any injury or disease 
incurred while on ACDUTRA, or injury incurred while on 
inactive duty training that would lead to a hysterectomy.  

Other than to mention that the veteran had a hysterectomy, VA 
records also are silent regarding the operation or its 
etiology.  The treatment records from St. John's Mercy 
Medical Center show the veteran's total abdominal 
hysterectomy and right salpingo-oophorectomy were 
precipitated by chronic and severe pelvic pain and the 
discovery of a right ovarian cyst.  The prognosis was for a 
complete, satisfactory recovery.  The Board notes that the 
veteran was enrolled in the Army Reserves at the time of the 
hysterectomy, but the record is devoid of any connection 
between the hysterectomy and any injury or disease traceable 
to a period of ACDUTRA or injury traceable to a period of 
inactive duty training.  Even the veteran does not assert 
that the hysterectomy is specifically traceable to such 
disease or injury.  Service connection for the veteran's 
hysterectomy is therefore not warranted.  The preponderance 
of the evidence is against the claim.

In adjudicating this claim the Board has taken into account 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), which was signed into law on November 9, 2000.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of the VCAA and 
of VA's duties to both notify and assist in a correspondence 
of March 2002.  

Specifically regarding VA's duty to notify, the March 2002 
notification to the veteran apprised her of what the evidence 
must show to establish entitlement to the benefit sought, 
what VA had already done on the veteran's behalf, what 
evidence and/or information was still needed from the 
veteran, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  See Quartuccio, supra.

Regarding VA's duty to assist, the Board notes that the RO 
had already obtained the veteran's service medical records 
(SMRs), as well as treatment records from the VA Medical 
Center (VAMC), Columbia, Missouri.  Subsequently, additional 
VA medical records were obtained, and records, including 
those of civilian treatment from St. John's Mercy Medical 
Center (St. John's) were received from the veteran's 
representative and associated with the claims file.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for any hysterectomy residuals, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, the veteran had a 
hysterectomy while enrolled as a member of a reserve unit, 
but there is no indication that she experienced any pertinent 
event (injury or disease) during a period of qualifying 
service, or that current disability may be associated with 
any such period of military service.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.

In sum, after review of the record, the Board concludes that 
VA's duties to inform and assist under both the VCAA and the 
implementing regulations have been fulfilled.  


ORDER

Service connection for hysterectomy is denied.


REMAND

The Board notes that after the veteran's VA examination and 
prior to the issuance of the statement of the case (SOC) the 
veteran was treated again in the emergency room at the VAMC 
at Columbia for severe low back pain.  This new evidence was 
apparently not considered by the RO before preparing the SOC.

The Board also notes that the veteran submitted two 
statements to the Board from a civilian doctor after the case 
had been certified to the Board and the claims files had been 
transferred from the RO to the Board.  The statements from 
C.M., M.D. of St. John's Ozarks Health Services contain 
opinions which are contrary to the conclusions reached by the 
RO.  Dr. M. reports that the veteran's ankle injury was 
thought to be a contributing factor to chronic left knee 
pain, as well as hip and lower back pain.  The RO has not yet 
had opportunity to consider these pertinent statements.  In 
light of these statements and the other new evidence, the 
Board concludes that additional development is required 
before the remaining issues on appeal can be adjudicated.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio, supra. 

2.  The RO should contact the 
veteran and request that she 
identify the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records not previously considered 
which may be  pertinent to her 
remaining claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In particular, 
the RO should attempt to obtain 
treatment records from St. John's 
Ozarks Health Services on which Dr. 
C.M. based his opinion that the 
veteran's service-connected ankle 
sprain was thought to be a 
contributing factor to the veteran's 
left knee, left leg, and lower back 
pain.

3.  If the RO is unsuccessful in 
obtaining any sought-after medical 
records, it should inform the 
veteran and her representative of 
this and ask them to provide a copy 
of the outstanding medical records.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA orthopedic examination by a 
physician with appropriate expertise 
to determine the etiology of the 
veteran's degenerative joint disease 
of the lumbosacral spine, and any 
left leg and left knee disability.  
Specifically, the examiner should 
provide diagnoses for each low back, 
left leg, and left knee disability 
found.  For each diagnosis, an 
opinion should be provided as to the 
medical probabilities that it was 
either caused or made worse by 
service-connected left ankle sprain 
residuals.  All opinions should be 
set forth in detail and explained in 
the context of the record.

The veteran's claims files, 
including a copy of this remand, 
must be made available to the 
examiner for review prior to the 
examination.  

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the 
remaining issues on appeal.  If any 
benefit sought is not granted, the 
veteran and her representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



